Citation Nr: 0201435	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  97-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
manifested by dizzy spells.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1951 to November 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(the RO).  

By a decision in August 1999, the Board found that the 
appellant had not submitted new and material evidence to 
reopen a claim for service connection for a disability 
manifested by dizzy spells.  The appellant challenged the 
Board's decision before the U.S. Court of Appeals for 
Veterans Claims (Court).  By decision dated March  29, 2001, 
as amended by an Order of the Court on August 7, 2001, the 
Court vacated the August 1999 Board decision and remanded 
this matter to the Board for readjudication under the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In a statement received in September 2001, the veteran raises 
a reopened claim for entitlement to nonservice-connected 
pension benefits.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In October 1980, June 1987, June 1988 and June 1991, the 
Board affirmed the RO's denial of entitlement to service 
connection for disability manifested by dizziness.

2.  The evidence associated with the claims file subsequent 
to the Board's June 1991 decision, when considered in 
conjunction with the record as a whole, is cumulative and 
redundant, and is not so significant it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's decision of June 1991 which denied service 
connection for disability manifested by dizzy spells is 
final.  38 U.S.C.A. § 7104(West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2000).

2.  The evidence received since June 1991 is not new and 
material to reopen the veteran's claim of entitlement to 
service connection for disability manifested by dizzy spells.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2000); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended, in pertinent part, at 
38 C.F.R. §§ 3.102, and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the Department of Veterans Affairs 
(VA) promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  Although the veteran has indicated 
that there are additional service and VA medical records that 
could be obtained, the RO has obtained the veteran's service 
and VA medical treatment records.  Additionally, the VA has 
provided the veteran with periods of clinical examination and 
hospitalization to determine the etiology of the disability 
at issue, to include whether it is at least as likely as not 
that a relationship exist between any current disability 
manifested by dizzy spells and any incident in service.  The 
Board notes that in a September 2001 statement, the veteran 
advised of the possibility of creation of "corrected" 
military records by the Naval Board.  However, the VA duty to 
assist does not extend to records not now in existence and 
whose future creation is asserted as a mere possibility, 
which are not shown to be reasonably available in the near 
future.  

The record discloses that the January 1997 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim to reopen.  The subsequent statement of 
the case and supplemental statement of the case provided the 
veteran with the pertinent laws and regulations, as well as 
the applicable criteria for adjudicating this matter.  These 
notification letters were sent to the veteran's latest 
address of record  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran has received these 
determinations.

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claim, and that all identified available 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


The Evidence of Record:  Prior to June 1991

The appellant's service medical records reveal that in 
November 1955, he fainted while standing on parade.  Blood 
pressure readings thereafter resulted in normal findings.  
There is no other evidence contained in the service medical 
records of any complaints, symptoms, or diagnoses that were 
attributed by competent medical professionals to exposure to 
carbon tetrachloride, or to any other material.  

The appellant was ultimately discharged from active duty upon 
the recommendation of a Board of Medical Survey, based upon 
the finding that he had a chronic emotional instability 
reaction of moderate severity.  The Board of Medical Survey's 
report is also devoid of any mention of exposure to carbon 
tetrachloride, associated symptoms, or other abnormalities.  

At the time of the Board of Medical Survey, the appellant's 
PULHES profile was noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower 
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
4

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service). 

In January 1978, the appellant related that he had a history 
of dizziness since 1954.  He reported that he had been 
diagnosed to have low blood pressure while serving on active 
duty, and that he had been treated thereafter.  He reported 
that he was exposed to tetrachloride through the cleaning of 
weapons and ordnance.  In February 1978, the appellant 
underwent a VA carotid-cerebral scintillation flow study, in 
support of his original claim of service connection for a 
disorder characterized by dizziness.  The study resulted in 
normal findings.  A May 1978 VA medical record reflects that 
the appellant was then treated for episodic dizzy spells, 
which he reiterated had been present since 1954.  

In a copy of a letter submitted to the President in August 
1977, the appellant argued that prior to his discharge from 
active duty, he was placed in a hospital for "a few months" 
and diagnosed with low blood pressure.  He stated that during 
this time, military authorities did nothing to ascertain the 
cause of his dizziness.  He disputed the validity of the 
Board of Medical Survey, which recommended that he be 
discharged due to a chronic emotional instability reaction.  

In a January 1978 VA medical record, the appellant related 
his previous report as to the onset of his symptoms.  The 
diagnostic assessment was dizziness of questionable etiology.  

In a June 1979 letter, the appellant was advised by an 
official of the State of Arkansas Department of Health, 
Education and Welfare that he had reviewed the appellant's 
reported symptoms, but unless he had a liver biopsy and a 
liver scan, it was "not possible" to ascertain whether the 
appellant's claimed exposure to carbontetrachloride was the 
cause of his symptom.  It was further stated that it was 
possible, but not probable, that the veteran's present 
symptoms of nervous system dysfunction could be related to 
chemical exposure so long ago.

The appellant testified at a personal hearing conducted at 
the RO in December 1979.  In substance, he stated that upon 
his second enlistment, he began having dizzy spells and that 
he became unconscious up to two times.  He related that while 
in service, he worked as an armorer, and that he used 
tetrachloride as a cleaning solvent.  The appellant related 
he did not recall the incident in November 1955 when he 
fainted on parade.  He added that while working on armaments 
in service, he used no body protection such as visors and 
gloves.  

In order to ascertain the etiology of his claimed dizzy 
spells, the appellant was hospitalized at a VA facility for 
approximately one month in early 1980.  The appellant related 
his claimed exposure to tetrachloride during active service.   
Upon admission, clinical examination found that his skin, 
head, eyes, ears, nose and throat were all within normal 
limits.  Examination of the chest was normal, and carotid 
pulse electroencephalographic, brain scan, hematologic, and 
neurological examination resulted in normal findings.  An 
otolaryngological consultation found no ear pathology that 
could be attributed as a cause for the appellant's dizziness.  
No disease was found on psychiatric observation.  The 
appellant refused to submit to psychiatric testing under the 
Minnesota Multiphasic Personal Inventory.  The examiners 
concluded that no real etiology could be found for the 
appellant's claimed dizzy spells.   

Following the Board's October 1980 denial of his claim, the 
appellant sought to reopen his claim in April 1982 by the 
submission of extracts of numerous articles and fact sheets 
pertaining to the dangers of tetrachloride exposure in the 
workplace.  There was no information submitted relative to 
the appellant's claimed exposure, or to the appellant's 
physiological condition.  

The appellant testified at a personal hearing conducted at 
the RO in July 1982.  In addition to reiterating previous 
accounts of his dizziness, he stated that he had worked 
installing siding.  As to whether any physician had advised 
him that his claimed dizziness was the result of in-service 
exposure to tetrachloride, he stated that although he had 
been examined by a VA physician in approximately 1977, such a 
connection had not been proven or ruled out.     

Again in an effort to ascertain the etiology of his claimed 
dizziness, the appellant underwent a period of observation 
and examination at a VA hospital from September 29 to October 
5, 1982.  It was noted that during August 1982, the appellant 
had undergone a neurological examination which found no 
abnormalities.  Upon this period of observation, the 
appellant reiterated his previous account of the development 
of his symptoms.  He added that in addition to dizziness, he 
was experiencing blurring of vision.  

Upon clinical examination, his chest was clear to 
auscultation and percussion and his heart had a regular 
rhythm without murmur or palpitations.  On neurological 
examination, his cranial nerves II through XII were intact, 
but he was noted to have some hearing loss.  No cerebellar 
signs were noted, and his sensory examination was intact.  

The appellant declined to undergo Minnesota Multiphasic 
Inventory testing.  Although the authoring physician noted 
that such an examination was believed to be an essential 
component of clinical evaluation, the appellant declined to 
participate because he reported that he did not trust the 
psychiatrist.  The authoring physician reported that because 
the appellant so declined the examination, the staff believed 
it was unable to perform a comprehensive study of the 
appellant's claimed disorder, and the appellant was 
discharged.  The final diagnosis was that the appellant had 
"dizzy spells by history only, of unknown etiology."  The 
examiners also noted that a psychiatric disorder could not be 
ruled out, due to the appellant's failure to comply with 
testing.  

In August 1983, the appellant submitted a copy of a February 
1978 VA medical record.  The report indicates that at the 
time of the treatment, the appellant reported a long history 
of dizziness, and that he had been exposed heavily to carbon 
tetrachloride in the past.  The appellant annotated the 
report, to indicate that it represented a diagnosis of dizzy 
spells and inner ear damage due to exposure to tetrachloride.  

The appellant underwent a VA physical examination in July 
1986.  Upon clinical testing, the appellant's symptoms were 
attributed as possibly related to a vascular insufficiency of 
unknown etiology.  A diagnosis of labyrinthitis was rendered.   

In a September 1986 letter, G.C.E., M.D., related that the 
appellant reported having episodic periods of dizziness while 
in service.  The appellant informed the physician that he had 
complained to military medical authorities of his symptoms, 
and that no diagnosis of his condition was made.  The 
appellant also informed Dr. G.C.E. that he was given a 
medical discharge from the service, and that VA physicians 
had determined his dizziness was linked to carbon 
tetratetrachloride.  Dr. G.C.E. that it was possible that the 
appellant had organic damage, either to his ear or to his 
central nervous system, as a result of carbon tetrachloride 
poisoning.   

The appellant testified at a personal hearing conducted at 
the RO in December 1987.  He reiterated his contention that 
the February 1978 VA medical record was confirmatory evidence 
that his dizziness was related to his claimed in-service 
exposure to carbon tetrachloride.  He added that the extracts 
he submitted in April 1982 were proof that the symptoms he 
exhibited in service and thereafter were caused by his 
claimed exposure to tetrachloride.  The appellant argued that 
some of his service medical records illustrating in-service 
symptoms were missing.  

In September 1988, the appellant again sought to reopen his 
claim.  He submitted a copy of a July 1987 VA medical record 
reflecting that he had then been treated for back pain.  His 
blood pressure reading was noted to be 140/100.  The 
appellant annotated the report, and argued that the blood 
pressure reading was illustrative of the cause of his 
dizziness symptoms, and were consistent with those noted in 
his service medical records.  

The appellant testified at a personal hearing conducted at 
the RO in June 1989.  The appellant reiterated previously 
asserted contentions, and clarified that although he was not 
then claiming that in-service exposure to carbon 
tetrachloride was the cause of his symptoms, it was the most 
likely cause.  

By decision dated in June 1991, the Board again found that 
the appellant had not submitted new and material evidence 
that was sufficient to reopen his claim of entitlement to 
service connection for disorders claimed to have been 
incurred by claimed in-service exposure to carbon 
tetrachloride.  In its statement of reasons and bases for its 
decision, the Board noted the following:

1.  Previous determinations had found no evidence 
that the appellant had demonstrated any evidence of 
exposure to carbon tetrachloride during service;

2.  No disability was previously of record to 
demonstrate such exposure, and;

3.  Because in the attempt to reopen his claim then 
under review, the appellant had reiterated his 
previously proffered contentions regarding such 
exposure and the claimed resulting disability 
without submission of any competent evidence 
relative to either factor, the appellant had not 
submitted new and material evidence that was 
sufficient to reopen his claim.  

See Board decision, dated June 21, 1991, pages 5-7.


Evidence to Reopen the Claim:  Post-June 1991

By statements received in April 1992, the appellant sought to 
reopen his claim.  He argued that his service medical records 
did not reflect that he passed out while on parade formation; 
that his in-service blood pressure readings in fact were 
abnormal, and that he was exposed to carbon tetrachloride 
while in service and to such an extent to have caused his 
claimed dizziness and other disorders.  He again argued that 
his service medical records were incomplete.

In a separate letter to the RO, the appellant argued that 
although he was reported to have fainted during a parade in 
November 1955, such was in error as there was no parade, and 
he was merely standing in morning formation.  The appellant 
related that the psychological study that ultimately resulted 
in his discharge from active duty was irrelevant, and that 
his principal diagnosis was in fact related to exposure to 
carbon tetrachloride.  

With his request to reopen his claim, the appellant 
resubmitted duplicate copies of his previously considered 
service medical and VA treatment records pertaining to his 
claimed disability, including the February 1978 VA medical 
record which he had previously annotated, indicating that he 
reported a long history of dizziness, and his report that he 
was exposed heavily to carbon tetrachloride.  

By rating decision dated in January 1997, reopening of the 
claim was denied.  

A copy of the appellant's Social Security Administration 
disability file was received.  It reflects that the appellant 
was awarded Supplemental Security Income benefits.  No 
information is contained in the file relative to the 
appellant's claimed in-service exposure to carbon 
tetrachloride, or to any resulting disability.

The appellant testified at a personal hearing conducted at 
the RO in April 1997.  He reported that he had undergone 
testing at a VA medical facility in Allen Park for an entire 
year from 1977 to 1978 to ascertain if his claimed exposure 
to carbon tetrachloride had resulted in his claimed dizzy 
spells, and that the February 1978 medical record as noted 
above was at the conclusion of the testing.  

In July 1998, the appellant testified before the undersigned 
at a Travel Board hearing.  In substance, he argued that the 
basis of his appeal was to argue the VA's failure to give him 
credit for the evidence he had previously presented.  See 
July 1998 hearing transcript (T.) 4.  The appellant 
reiterated that the 1978 VA medical record confirmed that his 
claimed dizzy spells were due to claimed in-service exposure 
to carbon tetrachloride.  (T. 12).  The appellant further 
clarified that although he had reported that such testing was 
also conducted in 1987, the dates were actually from 1977 
through 1978.  (T. 14).  The appellant also submitted a five 
page statement outlining his contentions relative to the 
previous consideration of his claim and written closing 
remarks.  

In his substantive appeal, as well as in other documents, the 
appellant argued that he had not been given "full credit" 
for the evidence that he has continually submitted to support 
his claim.  He also argued that the 1978 VA medical record 
was valid proof that his claimed disability was caused by his 
reported in-service exposure to carbon tetrachloride.  

Applicable Law

The decisions of VA which are unappealed become final.  38 
U.S.C.A. 7104; 38 C.F.R. 20.1103.  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 

evidence under 38 C.F.R. 3.156(a) in order to have a finally 
denied claim reopened under 38 U.S.C.A. 5108.  By "new and 
material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. 5103(b).  Following this determination, the Board may 
then proceed to evaluate the merits of the claim.  

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).


The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Analysis

The additional evidence added to the record subsequent to the 
Board's decision in June 1991, including hearing testimony, 
is essentially duplicative of contentions and evidence 
previously considered of record.  While the additional 
records and reports noted above show that the veteran was 
treated for dizzy spells in the late 1980's and early 1990's, 
there remains no medical evidence that those spells were in 
any way related to service.  The record as a whole 
establishes that there exists negative clinical records of 
examination and observation relative to the etiology of the 
disability at issue, to include whether it is at least as 
likely there exists any etiological relationship to service.  
The only evidence of such a relationship is contained in the 
veteran's testimony.  While he is competent to testify as to 
symptoms he might have observed, he is not competent to 
render medical diagnoses or to establish an etiological 
relationship between a disability and in-service 
manifestations.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As such, the "new and material 
evidence" burden of 38 U.S.C.A. § 5108 cannot be met by 
relying on such lay evidence.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Accordingly, the evidence added to the record since the Board 
decision in June 1991 is cumulative or duplicative in nature 
and cannot be considered new and material for the purpose of 
reopening the claim of entitlement to service connection for 
disability manifested by dizziness.



ORDER

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection for disability manifested by dizziness is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 


